Citation Nr: 1810763	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for osteoarthritis of the right shoulder prior to October 13, 2014, and in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1945 to November 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from the February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is now with the Winston-Salem, North Carolina RO. 

The Veteran appeared at an October 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in August 2017 and was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to October 13, 2014, the Veteran's right shoulder was manifested by limitation of motion of the right arm to no less than shoulder level.

2. Beginning October 13, 2014, the Veteran's right shoulder is manifested by limitation of motion of the right arm to no less than midway between the side and shoulder level.


CONCLUSIONS OF LAW

1. Prior to October 13, 2014, the criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5201 (2017).   

2. Beginning October 13, 2014, the criteria for a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5201 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In January 2009, notice was issued to the Veteran with regard to his service connection claim.  

The record does not indicate that the RO provided the Veteran with the requisite notice prior to the initial adjudication of the Veteran's claim for an increased rating for a right shoulder disability.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1).  However, defective notice is not prejudicial if (1) the veteran demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  An August 2013 Supplemental Statement of the Case (SSOC) for the Veteran's separate claim for bilateral hearing loss provided the Veteran with the pertinent laws and regulations, including provisions relating to the elements of a service connection claim, the Veteran's responsibility to present and support a claim for disability benefits, and VA's duty to assist the Veteran in obtaining evidence.   A January 2015 SSOC set forth the rating criteria applicable to shoulder disabilities.  Furthermore, throughout the pendency of this appeal, the Veteran was represented by a Veterans Service Organization.  Based on the above, the Board finds that a reasonable person could be expected to understand what was needed with regard to a claim for an increased rating for a shoulder disability.  See Sanders, 487 F.3d at 889.  

Additionally, the Veteran's appeal for an increase for a shoulder disability arises from his initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  

As for the duty to assist, the Veteran's service treatment records, VA medical treatment records, and a VA examination have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

In August 2013, the VA Appeals Management Center granted service connection for the Veteran's right shoulder disability evaluated as 20% disabling.  The Veteran never submitted a notice of disagreement disagreeing with this decision.  Following entry of the rating decision in August 2013, the RO included the issue of entitlement to a higher rating for a right shoulder disability in its supplemental statement of the case (SSOC) in January 2015.  Interestingly, the only adjudicative action referenced therein was the Board's October 2013 remand.  It is significant that the Board did not address directly or indirectly any question as to the ratings for assignment for the right shoulder in its October 2013 remand or even refer that matter for further development and adjudication.  The January 2015 SSOC indicates that the RO granted the Veteran's request for an increased evaluation in his service connected right shoulder disability, but without identifying the underlying notice of disagreement or claim for increase, inferred or otherwise, and its date of receipt by VA.  

In February 2016, the Board remanded this matter to clarify on what basis the issue of the Veteran's entitlement to higher ratings for right shoulder osteoarthritis was included in the SSOC of January 2015.  Additionally, the Board instructed the RO to comply with several procedural mandates.  To date, such activity has not taken place.  Instead, the RO issued two June 2016 rating decisions increasing the Veteran's right shoulder disability evaluation to 30 percent disabling beginning October 13, 2014.  

In August 2017, the Board again remanded this matter for the same reasons as the February 2016 Board remand.  However, these remand directives were not followed.  Instead, the RO scheduled the Veteran for a VA examination in September 2017 and another SSOC was issued in October 2017. 

The Board acknowledges that full compliance with the Board's August 2017 remand was not achieved.  However, as this matter has already been remanded twice with the same directives, the Board finds that there is no prejudice in deciding the Veteran's claim on the merits.  

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his left shoulder disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, the Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently in receipt of service connection for a right shoulder disability evaluated as 20 percent disabling prior to October 13, 2014, and 30 percent thereafter. 

The Veteran's right shoulder disability is evaluated as 20 percent disabling under diagnostic code 5201.  As an initial matter, the Board notes that diagnostic code 5201 differentiates between 'major' and 'minor' disabilities of the arm.  This differentiation connotes whether the disability is the Veteran's dominant or non-dominant hand/arm.  Here, the Veteran's right shoulder is at issue and his right hand is dominant.  Thereby, the 'major' ratings apply.

Under diagnostic code 5201, a 20 percent rating is warranted for limitation of motion of the major arm at shoulder level.  38 C.F.R. § 4.71a.  A 30 percent rating is not warranted unless the range of motion of the major arm is limited to midway between the side and shoulder level.  Id.  Finally, a 40 percent rating is not warranted unless the range of motion of the major arm is limited to 25 degrees from the side.

Prior to October 13, 2014

The Veteran contends that his right shoulder disability warrants a rating higher than 20 percent for the period prior to October 13, 2014.

In June 2013, the Veteran underwent a VA shoulder examination.  The examiner noted that the Veteran was diagnosed with osteoarthritis of the right shoulder and is right handed.  The examiner stated that the Veteran's right shoulder range of motion is as follows: flexion limited to 90 degrees and abduction limited to 90 degrees.  The Veteran did not have any additional limitation in range of motion following repetitive use testing.  The examiner stated that the Veteran does have functional loss and/or functional impairment due to his shoulder as manifested by less movement than normal. The examiner noted that the Veteran does not have any localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the shoulder or any guarding in the shoulder.  The Veteran had normal muscle strength in his shoulder and no ankylosis.  The examiner also stated that the Veteran's shoulder condition impacts his ability to work as he cannot lift any object or reach above his head.

The Board finds that, after a review of the medical and lay evidence, a rating in excess of 20 percent for the Veteran's right shoulder prior to October 13, 2014 is not warranted as the evidence of record does not demonstrate that the Veteran's right arm was limited to midway between his side and shoulder level.  In fact, at the Veteran's June 2013 VA examination, he was able to lift his right shoulder 90 degrees.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).

Beginning October 13, 2014

The Veteran contends that his right shoulder disability warrants a rating higher than 30 percent for the period beginning October 13, 2014.  

In October 2014, the Veteran underwent a VA shoulder examination.  The examiner confirmed the Veteran's diagnosis of osteoarthritis of the right shoulder.  The examiner stated that the Veteran's right shoulder flexion was limited to 50 degrees and right shoulder abduction was limited to 50 degrees.  The examiner noted that the Veteran was not able to perform repetitive use testing with three repetitions due to pain.  Additionally, during pain on use or flare ups, the Veteran's flexion and abduction was limited to 45 degrees. 

The examiner stated that the Veteran does have functional loss and/or impairment due to his right shoulder disability manifested by less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  The Veteran demonstrated localized tenderness or pain on palpation, as well as guarding, of the shoulder.  The Veteran demonstrated active movement against some resistance in regards to muscle strength. However, no ankylosis was noted.

As a result of this examination, the Veteran's right shoulder was evaluated as 30 percent disabling in a January 2015 SSOC.

In September 2017, the Veteran underwent another VA shoulder examination.  The examination report noted that the Veteran is currently diagnosed with a right rotator cuff tear and degenerative arthritis of the right shoulder.  The Veteran's right shoulder range of motion included flexion limited to 60 degrees, abduction limited to 65 degrees, external rotation limited to 40 degrees, and internal rotation limited to 30 degrees.  The examiner noted that the Veteran is unable to dress himself or take his shoes on or off due to his right shoulder disability.  The examiner stated that the Veteran experienced pain on all the range of motion testing.  The examiner stated that he was unable to state whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time or during a flare up.  The examiner stated that he is unable to answer without mere speculation as the examination was not being completed during a flare up or after repetitive use over time. 

The September 2017 examiner stated that the Veteran experiences less movement than normal, weakened movement, and disturbance of locomotion.  The Veteran demonstrated a reduction in muscle strength.  However, no muscle atrophy was noted and no ankylosis was present. 

The Board finds that a rating in excess of 30 percent for the Veteran's right shoulder disability is not warranted.  The evidence of record does not demonstrate that the Veteran's right arm range of motion is limited to 25 degrees from the side.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).
 
ORDER

Prior to October 13, 2014, entitlement to a rating in excess of 20 percent for a right shoulder disability is denied.

Beginning October 13, 2014, entitlement to a rating in excess of 30 percent for a right shoulder disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


